COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Sunil Kumar Mehta and Mehta Investments, Ltd. v. Mohammed
                          Ahmed

Appellate case number:    01-20-00568-CV

Trial court case number: 2017-84654

Trial court:              295th District Court of Harris County

        On April 11, 2022, counsel for appellee Mohammed Ahmed filed an Unopposed Motion
to Reschedule Oral Argument in the above-referenced appeal due to a conflict with the argument
presently scheduled for May 26, 2022 and a pre-paid, non-refundable international family
vacation.1 The motion to postpone oral argument is GRANTED. This appeal will be heard on oral
argument before Justices Landau, Guerra, and Farris on Thursday, June 30, 2022 at 1:30 p.m.,
per the Clerk’s separately issued notice.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting for the Court


Date: April 14, 2022

Panel consists of Justices Landau, Guerra, and Farris.




1
       The Court encourages all counsel to file vacation letters in advance so that travel may be
       accommodated, whenever possible, with minimal disruption of the Court’s docket and the
       parties’ and counsel’s schedules.